Citation Nr: 1100100	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  07-10 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for chronic fatigue syndrome.



REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

P. Childers, Counsel







INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from 
January 1943 to February 1946.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in February 2006 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In June 2009, the Board remanded the claim appeal for further 
evidentiary development.  As the requested development has been 
completed, no further action is necessary to comply with the 
remand directives.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

In January 2010, the Veteran filed claim for increase 
posttraumatic stress disorder, which is referred to the RO 
appropriate action.  

In April 2010, in accordance with 38 U.S.C.A. § 7109 and 38 
C.F.R. § 20.901, the Board obtained a medical expert opinion from 
the Veterans Health Administration (VH A).  The Veteran and his 
representative have been provided a copy of the VHA opinion and 
then afforded the opportunity to submit additional argument and 
evidence, but no further argument or evidence has been submitted.






FINDING OF FACT

Chronic fatigue syndrome was not affirmatively shown to have been 
present in service; chronic fatigue syndrome first diagnosed 
after service is unrelated to an injury or disease of service 
origin; and chronic fatigue syndrome is not caused by or made 
worse by service-connected hepatitis A or by service-connected 
posttraumatic stress disorder.

CONCLUSION OF LAW

A chronic fatigue syndrome was not incurred in or aggravated by 
service, and chronic fatigue syndrome is not proximately due to 
either service-connected hepatitis A or posttraumatic stress 
disorder or is it aggravated by either service-connected 
hepatitis A or posttraumatic stress disorder.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  






The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The Veteran was provided with pre- and post- adjudication VCAA 
notice by letters, dated in July 2004, in November 2004, in April 
2005, in December 2005, and in March 2008.  The Veteran was 
notified of the evidence needed to substantiate the claim of 
service connection; namely, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence of 
current disability; and evidence of a relationship between the 
current disability and the injury or disease or event, causing an 
injury or disease, during service.  The Veteran was also notified 
of the evidence necessary to substantiate a claim of secondary 
service connection, that is, evidence of a relationship between 
the claimed condition and a service-connected condition.  

The Veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency such 
as private medical records, or with his authorization VA would 
obtain any nonfederal records on his behalf.  The notice included 
the general provision for the effective date of the claim and of 
degree of disability assignable. 








As for content of the VCAA notice, the documents complied with 
the specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence); 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent there was pre-adjudication 
notice); and Dingess v. Nicholson, 19 Vet. App. 473 (2006)(notice 
of the elements of the claim).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
timing error was cured by content-complying VCAA notice after 
which the claim was readjudicated as evidenced by the 
supplemental statement of the case, dated in December 2009.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service records, VA 
records, records of the Social Security Administration, and 
private medical records.  The Veteran was afforded VA 
examinations in January 2006, in February 2007, and in October 
2009.  In April 2010, the Board obtained a VHA expert medical 
opinion.  The Veteran and his representative have been provided a 
copy of the VHA opinion and then afforded the opportunity to 
submit additional argument and evidence, but no further argument 
or evidence has been submitted. 

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 



REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may be granted for a disability that is caused 
by or aggravated by a service-connected disability, commonly 
referred to as secondary service connection.  38 C.F.R. § 
3.310(a).  

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a Veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  The Veteran does not argue and the record 
does not show that the claimed disability was the result of 
participation in combat with the enemy, and the combat provisions 
of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nichloson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be 
done by the Board)).

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts

The service treatment records show that the Veteran complained of 
weakness while hospitalized for treatment of hepatitis A in 
October 1945.  During the hospitalization, the Veteran was given 
an exercise tolerance test and the results were satisfactory.  
The hospital records contained no complaint or finding of 
impaired memory or concentration, a sore throat, tender lymph 
nodes, joint pain, headaches, unrefreshing sleep, or 
post-exertional malaise, lasting 24 hours on more.   In February 
1946, the Veteran received a disability discharge from service 
because of hepatitis A. 

On VA examination in December 1946, the Veteran complained of 
occasional feeling tired at the end of the day and sometimes in 
morning.  The examiner commented that Veteran's symptoms were not 
necessarily attributable to hepatitis.  There was no complaint or 
finding of impaired memory or concentration, a sore throat, 
tender lymph nodes, joint pain, headaches, unrefreshing sleep, or 
post-exertional malaise, lasting 24 hours on more. The diagnosis 
was chronic hepatitis with mild residuals.  

In a rating decision February 1947, the RO granted service 
connection for hepatitis A, which has been rated noncompensable 
since 1958.  

On VA examination in February 1949 the Veteran complained that he 
was tired most of the time.  There was no complaint or finding of 
impaired memory or concentration, a sore throat, tender lymph 
nodes, muscle pain, joint pain, headaches, unrefreshing sleep, or 
post-exertional malaise, lasting 24 hours on more.

On VA examination in August 1958, the Veteran stated that he gave 
up his job as a plumber due to extreme fatigue.  There was no 
complaint or finding of impaired memory or concentration, a sore 
throat, tender lymph nodes, muscle pain, joint pain, headaches, 
unrefreshing sleep, or post-exertional malaise, lasting 24 hours 
on more.

In a letter in October 1958, the Veteran's spouse stated that the 
Veteran seemed to lack the energy and vitality of other men of 
his age.   

Private medical records, covering the period form 1968 to 1981, 
contain no complaint or finding of impaired memory or 
concentration, a sore throat, tender lymph nodes, joint pain, 
headaches, unrefreshing sleep, or post-exertional malaise, 
lasting 24 hours on more.  History included a back injury in 1979 
with recurrent back pain. 


In October 1984, the Social Security Administration determined 
that the Veteran was disabled because of nonexertional 
limitations, age, and his vocational profile. 

On VA examination in December 1984, the Veteran's complaints 
included trouble sleeping and low back pain.  History included a 
back injury in 1979 and that the Veteran retired in 1981 because 
of the back injury.  The diagnosis was degenerative disease of 
the low back. 

VA records show that in January 1985 the Veteran's insomnia was 
probably associated with anxiety.

In April 1996, in a statement and in testimony, the Veteran 
described symptoms of fatigue from 1958 to 1980, which he 
associated with hepatitis. 

VA records show that in 1998 the Veteran complained several times 
of fatigue.

On VA examination in July 1999, the Veteran was evaluated for 
hepatitis.  The Veteran complained of fatigue, which he 
attributed to hepatitis.  The VA examiner reported that there is 
no evidence in the available record of abnormal liver function 
suggestive of active hepatitis or tests suggestive an ongoing 
hepatitis virus infection.   The VA examiner stated that fatigue 
was a nonspecific symptom that was not diagnostic of hepatitis in 
the absence of evidence of liver disease and that the cause of 
the fatigue, either physical or psychiatric, was unclear.

On VA examination in October 2000, the VA examiner stated that 
none of Veteran's physical conditions were related to hepatitis.  

In statements in March 2004, in June 2005, a private physician, 
who had treated the Veteran since August 2001, stated that 
although the Veteran completely recovered from hepatitis A, it 
was possible that the Veteran had developed chronic fatigue 
syndrome associated with post-viral infections. 



In January 2005, the Veteran filed the current claim of service 
connection for chronic fatigue, asserting that chronic fatigue 
was secondary to service-connected hepatitis. 

On VA examination for hepatitis in January 2006, the Veteran 
stated that he first began to notice fatigue in basic training in 
1943 with intermittent fatigue over the years until the 1970s, 
when fatigue became more severe.  The examiner found no evidence 
of chronic liver disease.  The VA examiner expressed the opinion 
that it was far more likely than not that there was another 
etiology for fatigue other than a post viral syndrome from 
hepatitis such as a psychiatric one.  

In a rating decision in February 2006, the RO granted service 
connection for posttraumatic stress disorder. 

On VA examination for hepatitis in 2007, after a review of the 
medical literature, the VA examiner concluded that a hepatitis A 
virus infection in-service was less likely as not the causation 
for claimed chronic fatigue and most likely a manifestation of 
the recently recognized post-traumatic stress disorder.  The VA 
examiner explained that a review of the literature showed that 
chronic fatigue syndrome has several infectious agents, none of 
which were confirmed, but hepatitis A was not one of the proposed 
infectious agents. 

On VA psychiatric examination in October 2009, the VA examiner 
stated that chronic fatigue syndrome was not a psychiatric 
disorder.  The VA examiner noted that research reports suggested 
that there may be a virus that accounts for chronic fatigue 
syndrome.  








Analysis

Theories of Service Connection 

For the purpose of the following analysis, chronic fatigue 
syndrome is a clinical diagnosis of a specific disease entity, 
and a syndrome denotes set of symptoms that occur together.  
Dorland's Illustrated Medical Dictionary 1846, 1851 (31st ed. 
2007).  

38 C.F.R. § 3.303(a)

On the basis of the service treatment records alone, chronic 
fatigue syndrome was not affirmatively shown to have been present 
during service, and service connection under 38 U.S.C.A. § 1110 
and 38 C.F.R. § 3.303(a) (affirmatively showing inception in 
service) is not established.  As the preponderance of the 
evidence is against the claim on this theory of service 
connection, the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).

38 C.F.R. § 3.303(b) 

The service treatment records do document that in October 1945 
while hospitalized for treatment of hepatitis A the Veteran 
complained of weakness.  

As weakness was noted, that is, observed during service, and as 
the Veteran is competent to describe weakness, which he asserted 
first began in basic training in 1943, the principles of service 
connection, pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) apply.  See Layno v. 
Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent 
as to symptoms of an injury or illness, which are within the 
realm of one's personal knowledge, but lay testimony is not 
competent to prove a particular injury or illness).



As the service treatment records lack the documentation of the 
combination of manifestations sufficient to identify chronic 
fatigue syndrome, that is, a set of symptoms that occur together, 
as there was a single entry and a single symptom of weakness, or 
sufficient observation to establish chronicity during service on 
the basis of a single entry, chronicity in service is not 
adequately supported by the service treatment records.  

As chronicity in service is not adequately supported by the 
service treatment records, then service connection may be 
established by continuity of symptomatology after service under 
38 C.F.R. § 3.303(b). 

After service, the evidence in support of continuity of 
symptomatology consists of the Veteran's statements of feeling 
tired (VA examination in 1946 and 1949) and of fatigue from 1958 
to 1980 (testimony in 1996), the Veteran's complaints of fatigue 
(VA examinations in 1999, 2000, 2006, 2007, and 2009).  

As the Veteran is competent to describe symptoms of fatigue and 
the Board finds that the Veteran's statement and testimony in 
describing fatigue are credible, there is satisfactory evidence 
of continuity of symptomatology, but as it does not necessarily 
follow that there is a relationship between the claimed chronic 
fatigue syndrome and the continuity of symptomatology that the 
Veteran avers, medical evidence is required to demonstrate such a 
relationship unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 497 (1997) (medical evidence is required to demonstrate 
continuity of symptomatology and any present disability unless 
such a relationship is one to which a lay person's observation is 
competent).  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience, 
and lay evidence is competent if it is provided by a person who 
has knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. § 
3.159; 



Layno at 469-470 (A witness must have personal knowledge in order 
to be competent to testify to a matter; personal knowledge is 
that which comes to the witness through the use of the senses; 
lay testimony is competent only so long as it is within the 
knowledge and personal observations of the witness).  

The Veteran has stated that chronic fatigue syndrome is related 
to service-connected hepatitis A.  

Chronic fatigue syndrome is not a condition under case law that 
has been found to be capable of lay observation, and the 
determination as to the presence or diagnosis of chronic fatigue 
syndrome is medical in nature, that is, not capable of lay 
observation, and competent medical evidence is required to 
substantiate the claim.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless it 
relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 303 
(2007) (Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not medical 
in nature and is capable of lay observation).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 
3.159.

Also, under certain circumstances, lay person is competent to 
identify a simple medical condition, a contemporaneous medical 
diagnosis, or symptoms that later support a diagnosis by a 
medical professional.   Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is 
competent to offer an opinion on a simple medical condition.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

Competency is a question of fact, which is to be addressed by the 
Board.  Jandreau at 1377. 

As the presence or diagnosis of chronic fatigue syndrome cannot 
be made by the Veteran as a lay person based on mere personal 
observation, that is, perceived by visual observation or by any 
other of the senses, chronic fatigue syndrome is not a simple 
medical condition that the Veteran is competent to identify.  And 
it is not argued or shown that the Veteran is otherwise qualified 
through specialized, education, training, or experience to offer 
a diagnosis of chronic fatigue syndrome.

Where, as here, there is a question of the presence or a 
diagnosis of chronic fatigue syndrome, not capable of lay 
observation by case law, and chronic fatigue syndrome is not a 
simple medication condition under Jandreau for the reason 
expressed, to the extent the Veteran's statements are offered as 
proof of the presence of chronic fatigue syndrome since service, 
the Veteran's statements and testimony are not competent 
evidence, and the statements and testimony are excluded, that is, 
not admissible as evidence, and the statements and testimony are 
not to be considered as competent evidence favorable to claim.  

As for the Veteran describing a contemporaneous medical diagnosis 
or symptoms that later support a diagnosis by a medical 
professional, in statements in March 2004 and in June 2005, a 
private physician, who had treated the Veteran since August 2001, 
stated that the Veteran had developed chronic fatigue syndrome 
associated with post-viral infections of hepatitis A.  The Board 
finds that the private physician is qualified through education, 
training, and experience to offer a diagnosis and an opinion in 
this case.  38 C.F.R. § 3.159.  

As for the probative value of the physician's statement that the 
onset of chronic fatigue syndrome was associated with post viral 
infections of hepatitis A, the record shows that the Veteran did 
not have a second episode of hepatitis A during service.  By 
inference, the private physician's statement that the onset of 
chronic fatigue syndrome was associated with post viral 
infections of hepatitis A must refer to infections after service 
and not in service as there is no evidence of a post viral 
infection of hepatitis A in service. 



Moreover, on VA examination for hepatitis in July 1999, the VA 
examiner reported that there is no evidence in the available 
record of abnormal liver function suggestive of active hepatitis 
or tests suggestive of an ongoing hepatitis virus infection.  And 
on VA examination for hepatitis in January 2006, the VA examiner 
found no evidence of chronic liver disease.  

To the extent the physician's opinion is offered as proof of a 
relationship between the claimed chronic fatigue syndrome and the 
continuity of symptomatology, in the absence of any evidence of 
post viral infections of hepatitis A since service, the 
physician's statement has no probative value, that is, the 
statement does not tend to prove continuity based on post viral 
infections of hepatitis A.  

And weighing the private physician's statement against the 
statements of VA examiners, the Board places greater weight on 
the statements of the VA examiners, who accounted for the 
significant facts of the case, that is, the absence of evidence 
of post viral infections of hepatitis A, in order to reach the 
conclusions submitted in the opinions.  Nieves-Rodriguez, 22 Vet. 
App. 295, 302-3 (2008).  

To the extent the Veteran has expressed the opinion that chronic 
fatigue syndrome is related to service-connected hepatitis A, a 
lay opinion is limited to inferences that are rationally based on 
the Veteran's perception and does not require specialized 
knowledge, education training, or experience.

Here the question of the relationship between chronic fatigue 
syndrome and service-connected hepatitis A is not a simple 
medical condition as the Veteran as a lay person is not competent 
to declare either the presence or diagnosis of chronic fatigue 
syndrome based on personal observation, so that any inference 
based on what is not personally observable cannot be competent 
lay evidence.  And it is not argued or shown that the Veteran is 
otherwise qualified through specialized, education, training, or 
experience to offer an opinion on the relationship between 
chronic fatigue syndrome and hepatitis A.  



38 C.F.R. § 3.303(d)

As for service connection based on the initial diagnosis after 
service under 38 C.F.R. § 3.303(d), where, as here, there is a 
question of the presence or a diagnosis of chronic fatigue 
syndrome, not capable of lay observation by case law, and chronic 
fatigue syndrome is not a simple medical condition under Jandreau 
(diagnosis of a simple medical condition by a lay person) or 
under Davidson (an opinion on a simple medical condition by a lay 
person) for the reasons expressed above, to the extent the 
Veteran's statements are offered as proof that chronic fatigue 
syndrome first shown after service is related to service, the 
Veteran's statements and testimony, essentially, the Veteran's 
lay opinion, is not competent evidence, and the statements and 
testimony are excluded, that is, not admissible as evidence, and 
the statements and testimony are not to be considered as 
competent evidence favorable to claim.  

As for the Veteran describing a contemporaneous medical diagnosis 
or symptoms that later support a diagnosis by a medical 
professional, in statements in March 2004 and in June 2005, a 
private physician stated that the Veteran had developed chronic 
fatigue syndrome associated with post-viral infections of 
hepatitis A.  To the extent the statement is offered as proof 
that chronic fatigue syndrome first shown after service is 
related to service, as the physician associated chronic fatigue 
syndrome with post viral infections of hepatitis A and as 
previously explained there is no evidence of post viral 
infections of hepatitis A as evinced by the findings on VA 
examinations in July 1999 and in January 2006, and as the factual 
foundation for the physician's statement is not established, the 
physician's opinion has no probative value, that is, the opinion 
does not tend to prove that chronic fatigue syndrome, first shown 
after service, is directly related to service.  38 C.F.R. 
§ 3.303(d). 




For the above reasons, the Board finds that the preponderance of 
the evidence is against the claim based on theories of continuity 
of symptomatology under 38 C.F.R. § 3.303(b) and under 
38 U.S.C.A. § 3.303(d) (service connection based on the initial 
diagnosis after service) and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

38 C.F.R. § 3.310 

The Veteran does argue that chronic fatigue syndrome is caused by 
service-connected hepatitis A, commonly referred to as secondary 
service connection, which includes the concept of aggravation.   
38 C.F.R. § 3.310(a).  

The Veteran as a lay person is competent to offer an opinion on a 
simple medical condition.  Davidson at 1316.

As explained previously, the relationship between chronic fatigue 
syndrome and service-connected hepatitis A is not a simple 
medical condition as the Veteran as a lay person is not competent 
to declare either the presence or diagnosis of chronic fatigue 
syndrome based on personal observation, so that any inference 
based on what is not personally observable cannot be competent 
lay evidence.  And it is not argued or shown that the Veteran is 
otherwise qualified through specialized, education, training, or 
experience to offer an opinion on the relationship between 
chronic fatigue syndrome and hepatitis A.  Therefore the 
Veteran's statements are not competent evidence on the question 
of secondary service connection and the statements are not to be 
considered as favorable evidence in support of the claim of 
secondary service connection.

The evidence in favor of secondary service connection consists of 
the statements in March 2004, in June 2005 of a private 
physician, who stated that although the Veteran completely 
recovered from hepatitis A, it was possible that the Veteran had 
developed chronic fatigue syndrome associated with post-viral 
infections.



As for the probative value of the physician's statement to the 
extent it is offered as proof of causation, that is, it is 
possible that the Veteran had developed chronic fatigue syndrome 
associated with post-viral infections of hepatitis A, as 
previously explained there is no evidence of post viral 
infections of hepatitis A as evinced by the findings on VA 
examinations in July 1999 and in January 2006, and as the factual 
foundation for the physician's statement is not established, the 
physician's opinion has no probative value, that is, the opinion 
does not tend to prove that chronic fatigue syndrome is caused by 
hepatitis A.  

The evidence against secondary service connection due to 
hepatitis A consists of the following: on VA examination January 
2006, the VA examiner found no evidence of chronic liver disease 
and expressed the opinion that it was far more likely than not 
that there was another etiology for fatigue other than a post 
viral syndrome from hepatitis.  On VA examination for hepatitis 
in 2007, after a review of the medical literature, the VA 
examiner concluded that a hepatitis A virus infection in-service 
was less likely as not the cause of chronic fatigue.  The VA 
examiner explained that a review of the literature showed that 
chronic fatigue syndrome has several infectious agents, none of 
which were confirmed, but hepatitis A was not one of the proposed 
infectious agents. 

The Board finds most persuasive, the opinion of the VA examiner, 
who concluded that a hepatitis A virus infection in-service was 
less likely as not the cause of chronic fatigue syndrome and 
explained that a review of the literature showed that chronic 
fatigue syndrome had several infectious agents, none of which 
were confirmed, but hepatitis A was not one of the proposed 
infectious agents.  

The Board places great weight on this opinion as the VA examiner 
offered a rationale for the conclusion reached in his opinion and 
the VA examiner had reviewed the medical literature.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In other 
words, the VA examiner found no factual predicate for the claim 
that chronic fatigue syndrome was related to hepatitis A, that 
is, either caused by or aggravated by hepatitis A. 

And weighing the private physician's statement against the 
statements of VA examiner, the Board places greater weight on the 
statements of the VA examiner, who accounted for the significant 
facts of the case, that is, the absence of evidence of post viral 
infections of hepatitis A, and one examiner reviewed the medical 
literature, to reach the conclusion submitted in the opinion.  
Nieves-Rodriguez, 22 Vet. App. 295, 302-3 (2008). 

Because a VA examiner in 1999 stated that the cause of the 
fatigue, either physical or psychiatric, was unclear, and a VA 
examiner in 2006 expressed the opinion that it was far more 
likely than not that there was another etiology for fatigue such 
as a psychiatric one, and a VA examiner in 2007 concluded that a 
hepatitis A virus infection in-service was less likely as not the 
causation for claimed chronic fatigue and most likely a 
manifestation of the recently recognized post-traumatic stress 
disorder, and as the Veteran is service connected for 
posttraumatic stress disorder, in April 2010, pursuant 
38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a 
VHA medical opinion from a psychiatrist.  

The Board requested that the VHA medical expert review the 
Veteran's file and render an opinion on the following question: 
      
Considering the medical and scientific literature and 
medical principles, whether it was at least as likely 
as not that chronic fatigue syndrome was aggravated by 
the service-connected posttraumatic stress disorder?
      
The VHA medical expert, a psychiatrist, stated that there is no 
clearly stated diagnosis of chronic fatigue syndrome and that a 
review of textbooks showed no consensus that fatigue results for 
a psychiatric disorder or that psychiatric problems arise from 
chronic fatigue. The VHA medical expert then expressed the 
opinion it was difficult to state without resorting to mere 
speculation that chronic fatigue syndrome is caused by or 
aggravated by posttraumatic stress disorder. 







Although the VHA medical expert was unable to offer an opinion 
without resorting to speculation, the opinion is adequate because 
the VHA expert considered all the procurable and assembled 
evidence, the duty to assist in developing the facts having been 
fulfilled, and reviewed the medical literature, textbooks, so 
that the opinion reflects the limitations of knowledge in the 
medical community.  See Jones v. Shinseki, 23 Vet. App. 382, 388-
91 (2010) (The duty to assist does not require a VA physician to 
render an opinion beyond what may reasonably be concluded from 
the procurable medical evidence).   The VHA medical expert 
opinion is therefore evidence against the claim as entitlement to 
service connection, including secondary service connection cannot 
be based on pure speculation under 38 C.F.R. § 3.102.  

As there is no other competent evidence of record on the question 
of whether chronic fatigue syndrome is caused by or aggravated by 
either service-connected hepatitis A or posttraumatic stress 
disorder, the preponderance of the evidence is against the claim 
based on the theory of secondary service connection under 
38 U.S.C.A. § 3.310, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for chronic fatigue syndrome is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


